Order denying defendants’ motion to vacate the order of certiorari affirmed, with ten dollars costs and disbursements. The petition made on behalf of property owners by their attorney properly brings the question of review before the court. (Civ. Prac. Act, § 1290; Matter of Belmont, 40 Misc. 133; affd., 83 App. Div. 643.) There has been no determination as to the amount of damages sustained and, therefore, the confirmation by the board of revision of assessments is not final and conclusive. The rejection of the claims of the property owners was based on legal conclusions not involving, the question of damages and is, therefore, subject to review. The construction to be given to section 951 of the charter will not be determined upon this incomplete record. (People ex rel. Corner Operating Co. v. Weise, 243 App. Div. 818, decided March 25, 1935.) The appellants should file then return, saving all questions for review on the final determination of the certiorari proceeding, such return to be filed within twenty days after the entry of the order in this proceeding. Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.